Citation Nr: 0505799	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
rating decision of May 8, 1992, denying entitlement to 
service connection for hearing loss?

2.  Whether there was clear and unmistakable error in a 
rating decision of August 20, 1992, denying entitlement to 
service connection for hearing loss and tinnitus?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, denying the veteran's 
claims of clear and unmistakable error (CUE) in prior rating 
decisions of May 8, 1992, and August 20, 1992, denying 
entitlement to service connection for hearing loss and 
tinnitus.  

In its January 2003 action, the RO assigned noncompensable 
ratings for residual scars of a left medial meniscal tear and 
a C5-6 discectomy.  The representative in May 2004 
correspondence to the RO referenced an intent to appeal the 
assignment of those evaluations; however, as subsequently 
reported by RO personnel, a timely notice of disagreement had 
not been entered as to those actions.  Hence, those issues 
are not before the Board.  To the extent that the veteran, 
through his representative, is pursuing entitlement to 
increased evaluations for the foregoing disabilities, such 
matters are referred to the RO for initial development and 
consideration.  


FINDINGS OF FACT

1.  A rating decision of May 8, 1992, denying entitlement to 
service connection for hearing loss, was subsumed by a rating 
decision entered on August 20, 1992, in which entitlement to 
service connection for hearing loss and tinnitus was denied.  
Despite notice of the action taken, no timely appeal of the 
August 1992 action was initiated by the veteran.  



2.  The rating decision of May 8, 1992, as to the denial of 
service connection for hearing loss, is not subject to a 
claim of CUE.  

3.  The veteran has failed to set forth an adequate claim of 
CUE of fact or law in the RO's decision of August 20, 1992, 
denying entitlement to service connection for hearing loss 
and tinnitus.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider a claim of 
CUE with respect to the denial of service connection for 
hearing loss effectuated by the RO in its non-final action as 
to that matter entered on May 8, 1992.  38 U.S.C.A. § 7104 
(West 2002).

2.  The RO's decision of August 20, 1992, denying entitlement 
to service connection for hearing loss and tinnitus, is final 
in the absence of CUE therein.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
became law in November 2000, long after entry of the 
decisions in which CUE is alleged to exist.  The VCAA 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004).  The applicable 
law and regulations have been the subject of holdings of 
various Federal courts.  

Given the parameters of the law surrounding CUE claims, 
however, the duties to notify and assist imposed by the VCAA 
are not applicable where CUE is claimed in prior RO 
decisions.  Livesay v. Principi, 15 Vet.App. 165 (2001).  As 
noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Id.. 
at 178-9.  Moreover, that litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Id.  

Previous determinations by an agency of original jurisdiction 
that are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet.App. 310, 313-
14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet.App. 40, 43-44 (1993).  

Preliminary to an examination of the veteran's specific 
allegations of CUE, the Board must first ascertain whether 
the RO actions in May and August 1992 are subject to claims 
of CUE, and to include whether finality attached to each of 
those RO determinations.  The record reflects that the 
veteran executed his initial VA compensation claim in May 
1991, wherein he claimed entitlement to service connection 
for hearing loss.  The RO thereafter requested that a VA 
audiology examination, among others, be undertaken, but none 
was accomplished, despite the fact that the veteran did 
undergo a VA ear, nose, and throat examination in September 
1991 for evaluation of his hearing loss, as well as other 
examinations with respect to unrelated disabilities.  That 
fact was brought to the RO's attention, and an attempt was 
then made to schedule the veteran for an audiology 
examination on April 11, 1992.  Prior to its conduct, 
however, the veteran contacted the RO for the purpose of 
advising same that he was unavailable on April 11, 1992, and 
that the examination should be rescheduled.  Notwithstanding 
the foregoing, the request for the VA audiological evaluation 
on April 11, 1992, was returned from the medical facility to 
the RO, with the notation that the veteran had failed to 
report on April 11th.  

By its decision of May 8, 1992, the RO denied entitlement of 
the veteran to service connection for hearing loss, noting 
that he had failed to report for a VA audiology examination 
on April 11, 1992.  Notice of the action taken was provided 
to the veteran by the RO's correspondence of June 1992, and 
the veteran responded in June 1992 explaining why he did not 
appear for the scheduled VA audiology evaluation of April 11.  
He requested that he be rescheduled for such an examination.  
That rescheduled examination followed in July 1992, with the 
subsequent entry on August 20, 1992, of the RO's rating 
decision which denied entitlement to service connection for 
hearing loss and tinnitus.  Notice of the August 1992 denial 
was furnished to the veteran at his address of record in the 
RO's correspondence of September 1992, following which no 
appeal was entered.  

Claims for CUE may be advanced only with respect to prior 
actions which have become final.  In this instance, finality 
did not attach to the RO's action of May 8, 1992, in terms of 
the veteran's claim for service connection for hearing loss.  
38 C.F.R. § 3.105(a).  A VA audiology examination had been 
requested and yet, through no fault of the veteran, none had 
been conducted.  The entry of the May 1992 action was 
premature, and in light of the veteran's expressed 
willingness to report for an examination, finality did not 
attach to the May 1992 denial of service connection for 
hearing loss.  Such action was in effect subsumed by the RO's 
subsequent decision in August 1992, which followed the 
conduct of the requested medical evaluation.  The legal 
effect of such determination is to preclude entry of a claim 
for CUE as to the May 1992 action and otherwise deprive the 
Board of its jurisdiction to review the veteran's CUE 
allegations as to that decision.  No such preclusion is, 
however, found with respect to the August 1992 denial, the 
finality of which is certain.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

As for the August 1992 denial, the veteran assigns error 
therein on the basis that the RO either overlooked or ignored 
a finding on his March 1991 retirement medical examination by 
the service department as to the existence of a mild high 
frequency hearing loss.  He further alleges that the RO did 
not otherwise assign the appropriate probative weight to data 
pertaining to his military occupational specialty.  He 
alleges that his military occupational specialty include 
numerous exposures to acoustic trauma, such as his close 
proximity to the flight line and frequent discharge of 
firearms.  

Considering the veteran's assertions in light of the above, 
the Board must conclude that the allegations advanced as to 
the RO' s purported failures in August 1992 are insufficient 
to raise a valid claim of CUE.  In short, the veteran simply 
has not established, without debate, that the correct facts, 
as they were then known, were not before the RO on August 20, 
1992, or that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the time, and that, but for any such alleged error, the 
outcome of the decision would have been different.  

The RO in August 1992, specifically referenced the fact that 
the retirement medical examination indicated the presence of 
a mild hearing loss.  Hence, it is not possible to say that 
the RO overlooked that fact.  Further, the RO in its August 
1992 decision stated, albeit without citation to 38 C.F.R. 
§ 3.385 (1992), that the veteran's hearing was within normal 
limits.  No pure tone threshold was noted by the RO to be in 
excess of 20 decibels and speech discrimination was 
excellent.  Reference was also made to the veteran's reported 
history of inservice noise exposure while serving as a 
military policeman, and the RO found that his military 
occupational specialty was not considered such as would 
normally expose one to acoustic trauma.  Notation was made 
that other inservice duties were performed by the appellant 
in the areas of special investigations and chapel management.  

Given the foregoing, the CUE allegations set forth reflect 
but a simple disagreement as to how the facts before the RO 
in August 1992 were weighed or interpreted.  There is no 
contention that either the correct facts, as they were known 
at the time, were not before the RO or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  The conflict over the interpretation of the facts 
presented is insufficient to rise to the level of CUE, as it 
is noted that the error must be of such significance as to be 
undebatable.  Damrel, Russell.  

As such, CUE in the rating decision of August 20, 1992, has 
not been established, and that decision remains final.  The 
appeal is denied.  


ORDER

The motion for CUE in the RO's decision of May 8, 1992, 
denying service connection for hearing loss, is dismissed.  

The motion for CUE in the RO's decision of August 20, 1992, 
denying entitlement to service connection for hearing loss 
and tinnitus, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


